IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46680

STATE OF IDAHO,                                 )
                                                )    Filed: April 30, 2020
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
DESIREE ELAINE KARST,                           )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Desiree Elaine Karst appeals from the district court’s order denying in part and granting
in part her motion to suppress evidence obtained from a traffic stop. Karst argues that the officer
deviated from the purpose of the stop when he requested a drug dog. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Karst was a passenger in a truck stopped for traffic infractions. The officer noticed that
Karst was not wearing a seatbelt. After obtaining information from the driver and Karst, the
officer returned to the patrol car. The officer used the radio to request a drug dog. This activity
took nineteen seconds. Thereafter, the officer began the process of writing citations to the driver
for a suspended license and no insurance and to Karst for no seatbelt. While the officer was
writing the citations, the drug dog alerted on the truck. The officers searched the truck and found


                                                1
contraband both inside the truck and on Karst. The State charged Karst with possession of
methamphetamine, introduction of contraband into a jail, possession of marijuana, and
possession of paraphernalia.
       Karst filed a motion to suppress the evidence, raising several arguments. Among those
arguments, Karst asserted that the officer unlawfully extended the stop by calling for the drug
dog. The district court granted the motion as to the seizure of a baggie found in Karst’s pocket
but otherwise denied the motion. Pursuant to a plea agreement, Karst pled guilty to possession
of methamphetamine, possession of marijuana, and possession of paraphernalia, reserving her
right to appeal the partial denial of her motion to suppress. Karst timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       On appeal, Karst claims that the district court erred by failing to find that the officer
unlawfully extended the stop by calling for the drug dog. Karst acknowledges that this Court’s
recent decision in State v. Still, 166 Idaho 351, 458 P.3d 220 (Ct. App. 2019), is determinative of
the issue she raises.   However, Karst argues that Still is manifestly wrong and should be
overturned. We decline to do so.
       The salient facts in Still are nearly identical to this case.      In Still, after obtaining
information from Still following a traffic stop, the officer returned to the patrol car and used the
radio to call for a drug dog. This activity took ten seconds. The officer then began the process
of writing a citation and a warning. While doing so, the drug dog alerted on Still’s vehicle. A
subsequent search of the vehicle yielded contraband. Still, 166 Idaho at 353, 458 P.3d at 222.

                                                 2
Still argued that pursuant to Rodriguez v. United States, 575 U.S. 348 (2015) and State v. Linze,
161 Idaho 605, 389 P.3d 150 (2016), the traffic stop was unlawfully prolonged when the officer
first took ten seconds to call for the drug dog before beginning the process of writing the citation.
       In Still, we first reviewed the facts and holdings in Rodriguez and Linze, and summarized
them as follows:
               The Court’s concern in Rodriguez, which was echoed in Linze, was with
       officers prolonging an individual’s detention in order to engage in on-scene
       investigations, or to take safety precautions in order to facilitate such
       investigations, that are unsupported by reasonable suspicion. Based on that
       concern, the Court explained that certain inquiries, or investigations, are permitted
       because they are related to roadway safety and are thus a part of the traffic
       mission. However, a drug dog sniff may constitute an abandonment of the traffic
       mission because it is aimed at investigating evidence of ordinary criminal
       wrongdoing. Therefore, based on the context and the language of Rodriguez and
       Linze, an abandonment occurs when officers deviate from the purpose of the
       traffic mission in order to investigate, or engage in safety measures aimed at
       investigating crimes unrelated to roadway safety for which the officers lack
       reasonable suspicion.
Still, 166 Idaho at 355-56, 458 P.3d at 224-25. This Court then determined that the call for the
drug dog did not constitute an abandonment or otherwise run afoul of Rodriguez and Linze:
               We conclude that a radio call to inquire if a drug dog is available does not
       constitute a Rodriguez abandonment. For that reason, this case is distinguishable
       from Rodriguez and Linze.
               Officer Clark did not abandon the purpose of the traffic stop to engage in a
       separate criminal investigation. Unlike Officer Clark’s radio call, abandonment
       occurred in Rodriguez and Linze when officers converted the traffic stops into
       drug investigations by engaging in drug-dog sniffs unsupported by reasonable
       suspicion. Unlike the defendants in Rodriguez and Linze who challenged the
       officers’ conduct in relation to the drug-dog sniff, Still challenges the radio call to
       the drug-dog officer. However, Rodriguez does not prohibit all conduct that in
       any way slows the officer from completing the stop as fast as humanly possible.
       It prohibits abandoning the stop to investigate other crimes. The Rodriguez Court
       took issue with the investigation (i.e. the drug-dog sniff) itself. See Rodriguez,
       575 U.S. 348. Here, Officer Clark was not conducting a drug-dog sniff, taking
       safety measures aimed at conducting a drug-dog sniff, or engaging in any other
       alternate investigation. At most, a radio call to inquire if a drug-dog unit is
       available is a precursor to an alternate investigation. Although the call may (or
       may not) result in an alternate investigation which may or may not pass
       constitutional muster, the call itself does not amount to a Fourth Amendment
       violation.
               We cannot conclude that any pause during a traffic stop requires a
       conclusion under Rodriguez and Linze that the officers abandoned the purpose of
       the traffic stop. In fact, such a conclusion is inimical to the Fourth Amendment’s
                                                 3
       reasonableness requirement and is contrary to United States Supreme Court
       precedent. Our conclusion, that no Fourth Amendment violation occurred,
       comports with Rodriguez, Linze, and this Court’s previous precedent, and gives
       meaning to the Fourth Amendment’s reasonableness requirement. Accordingly,
       the district court did not err in denying Still’s motion to suppress.
Still, 166 Idaho at 356-57, 458 P.3d at 225-26.
       As noted, Karst contends that Still conflicts with the holdings in Rodriguez and Linze and,
consequently, is manifestly wrong and should be overruled. “Stare decisis requires that this
Court follows controlling precedent unless that precedent is manifestly wrong, has proven over
time to be unjust or unwise, or overruling that precedent is necessary to vindicate plain, obvious
principles of law and remedy continued injustice.” State v. Owens, 158 Idaho 1, 4-5, 343 P.3d
30, 33-4 (2015). Karst asserts a number of ways in which she contends that Still is manifestly
wrongly decided vis-à-vis the principles, holding, and policies embodied in Rodriguez and Linze.
However, this Court, in deciding Still, considered all of the issues and arguments now advanced
by Karst and determined that, with due regard for Rodriguez and Linze, the call for the drug dog
did not offend the Fourth Amendment. Therefore, we decline to overrule Still. As the holding in
Still is determinative of the issue raised by Karst on appeal, we hold that the district court did not
err in failing to find that the call was unlawful or in partially denying Karst’s motion to suppress.
                                                  IV.
                                          CONCLUSION
       Karst has not shown that the district court erred in partially denying her motion to
suppress. Therefore, Karst’s judgment of conviction is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                  4